Mr. Justice Wheeler
delivered the opinion of the court.
This was an action upon a promissory note. The answer •contains, among other matters, a plea of tender; and there are in the record what purport to be interrogatories propounded to the plaintiff for the purpose of establishing the truth of the plea. The interrogatories do not appear to have been answered, and this is alleged as error.
There is in the record no bill of exceptions nor statement of facts. The plaintiff’s answers to the interrogatories may have been dispensed with by the ruling of the court, for some good reason, which (there having been no exception) it was not necessary to present in the record; or they may have been dispensed with by the express consent of the defendant, or they may have been given and received orally at the trial. Every presumption is in favor of the legality of the judgment. If the •defendant was denied a right in the court below, it devolved on him so to present his case as that it may be seen that a right, mot waived, was denied him. “ It is incumbent on a plaintiff in error to make out an alleged error clearly and satisfactorily. Every reasonable intendment should be in favor of a judgment.” 10 Pet. 161.
The burden of making out his case lies upon the plaintiff in "the court below, and upon the appellant or plaintiff in error in this court.
We are of opinion that there is no error in the judgment, and that it be affirmed.